Exhibit 10.1
AMENDMENT NO. 2
To
Second Amended and Restated Credit Agreement
Dated as of November 27, 2006
Among
SPIRIT AEROSYSTEMS, INC.
(f/k/a MID-WESTERN AIRCRAFT SYSTEMS, INC.),
a Delaware corporation, as Borrower,
SPIRIT AEROSYSTEMS HOLDINGS, INC.
(f/k/a MID-WESTERN AIRCRAFT SYSTEMS HOLDINGS, INC.),
a Delaware corporation, as Parent Guarantor,
Certain Subsidiaries Identified Therein,
as Guarantors,
The Lending Institutions Identified Therein,
BANK OF AMERICA, N.A.,
as Administrative Agent,
THE ROYAL BANK OF SCOTLAND PLC
and
THE BANK OF NOVA SCOTIA,
as Syndication Agents,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
BBVA COMPASS,
as Co-Documentation Agents
ARRANGED BY:
BANK OF AMERICA SECURITIES LLC,
RBS SECURITIES INC.,
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Book Runners
for Amendment No. 2

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
     This Amendment No. 2, dated as of June 8, 2009 (this “Amendment”), to the
Second Amended and Restated Credit Agreement dated as of November 27, 2006 (as
amended and modified, the “Credit Agreement”) among SPIRIT AEROSYSTEMS, INC.
(f/k/a MID-WESTERN AIRCRAFT SYSTEMS, INC.), a Delaware corporation (the
“Borrower”); SPIRIT AEROSYSTEMS HOLDINGS, INC. (f/k/a MID-WESTERN AIRCRAFT
SYSTEMS HOLDINGS, INC.), a Delaware corporation (the “Parent Guarantor”); the
Guarantors party thereto; BANK OF AMERICA, N.A., as successor Administrative
Agent to CITICORP NORTH AMERICA, INC. (“CNAI”); the lending institutions party
thereto (the “Lenders”); CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger
and Bookrunner; THE BANK OF NOVA SCOTIA and ROYAL BANK OF CANADA, as
Co-Arrangers and as Co-Syndication Agents; THE BANK OF NOVA SCOTIA, as Issuing
Bank; and EXPORT DEVELOPMENT CANADA and CAISSE DE DéPÔT ET PLACEMENT DU QUéBEC,
as Co-Documentation Agents. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement to effect the changes described below;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
     Section 1. Amendments to the Credit Agreement
     1.1 The definitions of “Administrative Agent”, “Alternate Base Rate”,
“Applicable Rate”, “Base Rate”, “Class”, “Collateral Agent”, “Commitment Fee
Percentage”, “Eligible Assignee”, “Fee Letter”, “Final Maturity Date”, “Interest
Period”, “LIBO Rate”, “Revolving Credit Commitment”, “Revolving Credit
Commitment Period”, “Revolving Credit Maturity Date”, “Revolving Lender”,
“Swingline Lender” and “Test Period” set forth in Section 1.01 (Definitions) of
the Credit Agreement are deleted in their entirety and the following shall be
substituted in lieu thereof:
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 8.01.
     “Alternate Base Rate” means for any day, a rate per annum equal to the
highest of (a) the Administrative Agent’s Base Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 1/2 of 1%, and (c) the
Daily Floating LIBO Rate in effect on such day plus 1.0%. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds Rate or
the Daily Floating LIBO Rate shall be effective as of the opening of business on
the effective day of such change in the Base Rate, the Federal Funds Rate or the
Daily Floating LIBO Rate, respectively.
     “Applicable Rate” means, for any day, (a) with respect to any Term B-1
Loan, the applicable

2



--------------------------------------------------------------------------------



 



percentage set forth in the table below under the appropriate column:

                      Eurodollar Spread   ABR Spread
Term B-1 Loans
    1.75 %     0.75 %

and (b) with respect to Revolving Loans, the Applicable Rate shall mean the
applicable percentage set forth in the table below under the appropriate
caption:

                                                            Revolving Loans    
          Revolving Loans having a   Revolving Loans having a              
Revolving Credit Maturity Date of   Revolving Credit Maturity Date of          
    June 30, 2010   June 30, 2012     Total Leverage Ratio     Eurodollar Spread
  ABR Spread   Eurodollar Spread   ABR Spread
Level I
    ³2.5:1         2.75 %     1.75 %     4.00 %     3.00 %
Level II
  <2.5:1 but ³1.75:1       2.50 %     1.50 %     3.50 %     2.50 %
Level III
    <1.75:1         2.25 %     1.25 %     3.00 %     2.00 %

For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans, the Total Leverage Ratio shall be determined as of the end of
each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s
consolidated financial statements delivered pursuant to Section 5.01(a) or (b).
If at any time the Borrower has not submitted to the Administrative Agent the
applicable information as and when required under Section 5.01(a) or (b), the
Applicable Rate shall be the highest rate set forth in the table above until
such time as the Borrower has provided the information required under
Section 5.01(a) or (b). Within one (1) Business Day of receipt of the applicable
information as and when required under Section 5.01(a) or (b), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(promptly confirmed in writing) of the Applicable Rate in effect from such date.
     “Base Rate” means the rate of interest per annum in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate.” The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Class” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term B-1
Loan or Swingline Loans, and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment or Term B-1 Commitment,
and when used in reference to any Lender, refers to whether such Lender is a
Revolving Lender or a Term B-1 Lender. For avoidance of doubt, it is understood
and agreed that the Non-Extending Revolving Lenders and the Extending Revolving
Lenders are Revolving Lenders and therefore are part of the same Class.
     “Collateral Agent” means Bank of America in its capacity as collateral
agent under any of the Loan Documents or any successor collateral agent
appointed in accordance with Section 8.01.
     “Commitment Fee Percentage” means, for any day, (a) with respect to that
portion of any

3



--------------------------------------------------------------------------------



 



Revolving Lender’s Revolving Credit Commitment that terminates on June 30, 2010,
0.50% per annum and (b) with respect to that portion of any Revolving Lender’s
Revolving Credit Commitment that terminates on June 30, 2012, 0.75% per annum.
     “Eligible Assignee” shall mean (a) if the assignment does not include
assignment of a Revolving Credit Commitment, (i) any Lender, (ii) an Affiliate
of any Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld or delayed) and (b) if the assignment includes assignment of a
Revolving Credit Commitment, (i) any Revolving Lender, (ii) an Affiliate of any
Revolving Lender and (iii) an Approved Fund of a Revolving Lender, in each case
approved by the Issuing Bank (such approval not to be unreasonably withheld or
delayed) and (iv) any other Person approved by the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that (x) no approval of the
Borrower shall be required during the continuance of an Event of Default and (y)
“Eligible Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries or any natural person.
     “Fee Letter” means the Administrative Agent’s Fee Letter, dated June 8,
2009, by and among the Borrower, the Parent Guarantor and the Administrative
Agent.
     “Final Maturity Date” means the later of June 30, 2012 and the Term B-1
Loan Maturity Date.
     “Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or if available to all Lenders, 9 or
12 months) thereafter, as the Borrower may elect; or (b) as to any ABR Borrowing
(other than a Swingline Borrowing), the period commencing on the date of such
Borrowing (including any date on which such Borrowing shall have been converted
from a Borrowing of a different Type) or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) (A) June 30, 2010, in the case of Revolving
Loans having a Revolving Credit Maturity Date of June 30, 2010, (B) June 30,
2012, in the case of Revolving Loans having a Revolving Credit Maturity Date of
June 30, 2012 and (C) the Term B-1 Loan Maturity Date, in the case of Term B-1
Loans, and (iii) the date such Borrowing is prepaid in accordance with
Section 2.05 or converted to a Eurodollar Loan in accordance with Section 2.03
and (c) as to any Swingline Loan, a period commencing on the date of such Loan
and ending on the earliest of (i) the fifth Business Day thereafter, (ii)
June 30, 2012 and (iii) the date such Loan is prepaid in accordance with
Section 2.05; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
     “LIBO Rate” means with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined

4



--------------------------------------------------------------------------------



 



by the Administrative Agent to be the rate at which Dollar deposits for delivery
on the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
     “Revolving Credit Commitment” means, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder (including
without limitation by virtue of an Increase Joinder), expressed in each case as
an amount representing the maximum principal amount of such Revolving Lender’s
Revolving Credit Exposure hereunder, as the same may be reduced from time to
time pursuant to the provisions of this Agreement. The initial amount of each
Revolving Lender’s Revolving Credit Commitment is set forth on Schedule 2.01 (in
the case of Revolving Credit Commitments in effect on the Amendment No. 2
Effective Date), or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as applicable. The
aggregate amount of the Revolving Lenders’ Revolving Credit Commitments as of
the Original Effective Date was $175.0 million and as of the Amendment Effective
Date was $400.0 million, as of the Amendment No. 1 Effective Date was
$650.0 million and as of the Amendment No. 2 Effective Date is $729.0 million.
     “Revolving Credit Commitment Period” means the period from and including
the first Business Day after the Original Effective Date to but not including
the applicable Revolving Credit Maturity Date or any earlier date on which the
Revolving Credit Commitments to make Revolving Loans pursuant to Section 2.01
shall terminate as provided herein.
     “Revolving Credit Maturity Date” means (a) for $729.0 million of the
Revolving Credit Commitments, June 30, 2010 and (b) for $408.8 million of the
Revolving Credit Commitments, June 30, 2012.
     “Revolving Lender” means a Lender with a commitment to make Revolving Loans
or with any Revolving Credit Exposure, in it capacity as such, including, for
the avoidance of doubt, Extending Revolving Lenders and Non-Extending Revolving
Lenders, as applicable.
     “Swingline Lender” means Bank of America, in its capacity as lender of
Swingline Loans.
     “Test Period” means (i) for each covenant contained in Section 6.13, the
four consecutive complete Fiscal Quarters of the Borrower then last ended and
(ii) for all other provisions in this Agreement, the four consecutive complete
Fiscal Quarters of the Borrower ended as of the time indicated. Compliance with
such covenants shall be tested, as of the end of each Test Period, on the date
on which the financial statements pursuant to Section 5.01(a) or (b) have been,
or should have been, delivered for the applicable fiscal period.
     1.2 Section 1.01 (Definitions) of the Credit Agreement is amended to add
the following defined terms in their proper alphabetical order:
     “Amendment No. 2” means that certain Amendment No. 2 to this Agreement
dated as of the Amendment No. 2 Effective Date.
     “Amendment No. 2 Effective Date” means June 8, 2009.

5



--------------------------------------------------------------------------------



 



     “Bank of America” means Bank of America, N.A.
     “BAS” means Banc of America Securities LLC.
     “BBA LIBOR” has the meaning set forth in the definition of LIBO Rate in
Section 1.01.
     “Daily Floating LIBO Rate” means, for any day, the interest rate per annum
equal to (a) BBA LIBOR, at approximately 11:00 a.m., London time two Business
Days prior to the date of determination (provided that if such day is not a
business day in London, the next preceding business day in London) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing on the date of determination or (b) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made, continued or converted by the Administrative Agent and with a term
equal to one month would be offered by the Administrative Agent’s London Branch
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
     “Extending Revolving Lenders” means those Revolving Lenders agreeing to
extend all or any portion of their Revolving Credit Commitment to June 30, 2012
pursuant to Amendment No. 2, and any of their successors and permitted assigns
of such Revolving Credit Commitment in accordance with Section 10.04.
     “Interest Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA for the Test Period most recently ended to (b) Consolidated Interest
Expense for the Test Period most recently ended.
     “Non-Extending Revolving Lenders” means those Revolving Lenders whose
entire Revolving Credit Commitment terminates on June 30, 2010.
     1.3 The last sentence of Section 2.03(a) (Conversion and Continuation
Options for Loans) is amended and restated in its entirety to read as follows:
All of any part of the outstanding Eurodollar Loans or ABR Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
Eurodollar Loan when any Default or Event of Default has occurred and is
continuing and (ii) no Loan may be converted into a Eurodollar Loan after the
date that is one month prior to the applicable Revolving Credit Maturity Date or
the Term B-1 Loan Maturity Date, as applicable.
     1.4 The first proviso in Section 2.03(b) (Conversion and Continuation
Options for Loans) is amended and restated in its entirety to read as follows:
provided that no Eurodollar Loan may be continued as such (i) when any Default
or Event of Default has occurred and continuing and (ii) after the date that is
one month prior to the applicable Revolving Credit Maturity Date or the Term B-1
Loan Maturity Date, as applicable; and
     1.5 The first and second sentences in Section 2.04 (Swingline Loans) are
amended and restated in their entirety to read as follows:
(a) Subject to the terms and conditions hereof, the Swingline Lender may, in its
sole discretion and in reliance upon the commitments of the other Lenders set
forth herein, make swingline loans (individually, a “Swingline Loan” and
collectively, the “Swingline Loans”) to the Borrower from

6



--------------------------------------------------------------------------------



 



time to time during the Revolving Credit Commitment Period in accordance with
the procedures set forth in this Section 2.04, provided that (i) the aggregate
principal amount of all Swingline Loans shall not exceed $20.0 million (the
“Swingline Sublimit”) at any one time outstanding, (ii) the principal amount of
any borrowing of any Swingline Loans may not exceed the aggregate amount of the
Available Revolving Credit Commitments of all Revolving Lenders immediately
prior to such borrowing or result in the Aggregate Revolving Credit Exposure
then outstanding exceeding the Total Revolving Credit Commitments then in
effect, and (iii) in no event may Swingline Loans be borrowed hereunder if
(A)(x) a Default or Event of Default or Event of Termination shall have occurred
and be continuing and (y) such Default or Event of Default or Event of
Termination shall not have been subsequently cured or waived. Amounts borrowed
under this Section 2.04 may be repaid and, up to but excluding June 30, 2012,
reborrowed.
     1.6 Section 2.06(c) (Letters of Credit) is amended and restated in its
entirety to read as follows:
               (c) Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) June 25,
2012.
     1.7 Section 2.06(d) (Letters of Credit) is amended to add the following
sentence at the end thereof:
It is understood and agreed that with respect to any Letters of Credit having an
expiry date later than June 23, 2010, only the Extending Revolving Lenders shall
have a participation interest in such Letters of Credit (each such participation
interest to be based on such Extending Revolving Lender’s Commitment Percentage
of only those aggregate Revolving Credit Commitments with a Revolving Credit
Maturity Date of June 30, 2012).
     1.8 Section 2.06(e) (Reimbursement) is amended to add the following
sentence at the end thereof:
It is understood and agreed that with respect to any LC Disbursement in respect
of any Letter of Credit having an expiry date later than June 23, 2010, only the
Extending Revolving Lenders shall have a reimbursement obligation with respect
to such Letter of Credit (each such reimbursement obligation to be based on such
Extending Revolving Lender’s Commitment Percentage of only those aggregate
Revolving Credit Commitments with a Revolving Credit Maturity Date of June 30,
2012).
     1.9 Section 2.07(a)(i) (Repayments of Loans; Evidence of Debt) is amended
and restated in its entirety to read as follows:
     (a)(i) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the relevant Lenders in respect of
Revolving Credit Borrowings, (A) on June 30, 2010 (or such earlier date as, and
to the extent that, such Revolving Loan becomes due and payable pursuant to
Section 2.05 or Article VII), the unpaid principal amount of each Revolving Loan
having a Revolving Credit Maturity Date of June 30, 2010 and that portion of
each Swingline Loan outstanding participated in by a Non-Extending Lender
pursuant to Section 2.04(c) and (B) on June 30, 2012 (or such earlier date as,
and to the extent that, such Revolving Loan becomes due and payable pursuant to
Section 2.05 or Article VII), the unpaid principal amount of each Revolving Loan
having a Revolving Credit Maturity Date of June 30, 2012 and

7



--------------------------------------------------------------------------------



 



each Swingline Loan made to it by each such Lender and
     1.10 Section 2.08(d) (Interest Rates and Payment Dates) is amended and
restated in its entirety to read as follows:
     Interest shall be payable in arrears on each Interest Payment Date and on
the Term B-1 Loan Maturity Date (in the case of Term B-1 Loans) and the
applicable Revolving Credit Maturity Date (in the case of Revolving Loans);
provided, that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Interest in respect of each Loan shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.
     1.11 Section 2.10(b) (Fees) is amended to delete the reference to “0.125%”
in the first sentence thereof and replace it with “0.25%”.
     1.12 Section 2.11(a) (Termination, Reduction or Adjustment of Commitments)
is amended and restated in its entirety to read as follows:
     (a) Unless previously terminated, (i) the Term B-1 Commitments shall
terminate at 5:00 pm., New York City time, on the Amendment Effective Date,
(ii) the applicable Revolving Credit Commitments shall terminate on the
applicable Revolving Credit Maturity Date.
     1.13 Section 2.13(a) (Pro Rata Treatment and Payments) is amended to read
as follows:
     (a) Each reduction of the Revolving Credit Commitments of the Revolving
Lenders shall be made pro rata according to the amounts of such Revolving
Lenders’ Commitment Percentages. Each payment (including each prepayment) by the
Borrower on account of principal of and interest on Loans which are ABR Loans
shall be made pro rata according to the respective outstanding principal amounts
of such ABR Loans then held by the Lenders of the applicable Class, with
adjustments, as necessary and appropriate, to reflect the different interest
rates payable with respect to Revolving Loans depending on the Revolving Credit
Maturity Date of such Revolving Loans and payment of principal to Non-Extending
Lenders on the applicable Revolving Credit Maturity Date. Subject to Section
2.05(f), each payment (including each prepayment) by the Borrower on account of
principal of and interest on Loans which are Eurodollar Loans designated by the
Borrower to be applied to a particular Eurodollar Borrowing shall be made pro
rata according to the respective outstanding principal amounts of such Loans
then held by the Lenders of the applicable Class, with adjustments, as necessary
and appropriate, to reflect the different interest rates payable with respect to
Revolving Loans depending on the Revolving Credit Maturity Date of such
Revolving Loans and payment of principal to Non-Extending Lenders on their
Revolving Credit Maturity Date. Subject to Section 2.05(f), each payment
(including each prepayment) by the Borrower on account of principal of and
interest on Swingline Loans shall be made pro rata according to the respective
outstanding principal amounts of the Swingline Loans or participating interests
therein, as the case may be, then held by the relevant Lenders. All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 10:00 a.m., New York time, on the due
date thereof to the Administrative Agent, for the account of the Lenders of the
applicable Class, at the

8



--------------------------------------------------------------------------------



 



Administrative Agent’s New York office specified in Section 10.01 in the
currency in which the applicable obligation is denominated and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto in the same currency as received and promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. For the avoidance of
doubt, nothing in this Section 2.13(a) shall prohibit the Borrower from paying,
on June 30, 2010, the unpaid principal amount of each Revolving Loan having a
Revolving Credit Maturity Date of June 30, 2010 in accordance with the terms of
Section 2.07.
     1.14 The first sentence of Section 2.21(a) is amended and restated in its
entirety to read as follows:
The Borrower may by written notice to the Administrative Agent elect to request
prior to June 30, 2012, an increase to the existing Revolving Credit Commitment
by an amount not in excess of $75,000,000 in the aggregate.
     1.15 Section 6.13 (Covenant Leverage Ratio) is amended and restated in its
entirety to read as follows:
6.13 Financial Covenants.
     (a) The Borrower will not permit the Covenant Leverage Ratio as of the last
day of any Fiscal Quarter to exceed 2.5:1.0.
     (b) The Borrower will not permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 4.0:1.0.
     1.16 The sixth paragraph of Section 8.01 (The Agents) is amended and
restated to read as follows:
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
New York, New York, having combined capital and surplus of at least
$500 million, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within sixty (60) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the

9



--------------------------------------------------------------------------------



 



Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender and, if Bank of
America is then an Issuing Bank, Bank of America in its capacity as Issuing
Bank. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender and, if
Bank of America is then an Issuing Bank, Bank of America in its capacity as
Issuing Bank, (b) the retiring Swingline Lender and, if Bank of America is then
an Issuing Bank, Bank of America in its capacity as Issuing Bank, shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) if Bank of America is then an Issuing
Bank, the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
     1.17 Section 10.01(a) (Notices) is amended by amending and restating
clauses (i) through (iv) in their entirety to read as follows:
     (i) if to the Borrower, to it at 3801 South Oliver Street, Wichita, Kansas
67210, Attention: Mike L. Williams, with a copy to Courtney S. Marcus, Fulbright
& Jaworski L.L.P., 2200 Ross Avenue, Suite 2800, Dallas, Texas 75201; Direct:
(214) 855-7464; Fax: (214) 855-8200; Email: cmarcus@fulbright.com;
     (ii) if to the Administrative Agent or the Collateral Agent, to it at 1455
Market Street, 5th Floor, Mail Code CA5-701-05-19, San Francisco, California
94103, Attention: Bob Rittelmeyer; Direct: (415) 436-2616; Fax: (415) 503-5099;
Email: robert.j.rittelmeyer@bankofamerica.com;
     (iii) [Reserved];
     (iv) if to the Issuing Bank, to it at The Bank of Nova Scotia, One Liberty
Plaza, New York, New York 10006, Attention: Kevin McCarthy, Direct:
(212) 225-5074, Fax: (212) 225- 5254; Email: kevin_mccarthy@scotiacapital.com;
     1.18 Section 10.05(a) (Expenses; Indemnity) is amended and restated in its
entirety to read as follows:
     (a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent and CGMI, including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent and

10



--------------------------------------------------------------------------------



 



the Arrangers, and local counsel, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby contemplated shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by BAS, including reasonable
fees, charges and disbursements of Moore & Van Allen, PLLC, as counsel for BAS,
RBS Securities Inc. and The Bank of Nova Scotia, in connection with preparation
of Amendment No. 2 and the extension and syndication of the credit facilities in
connection therewith (whether or not the transactions thereby contemplated shall
be consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iv) all
reasonable out-of-pocket expenses incurred by the Lead Arranger, the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement (including its rights under this Section), the other Loan
Documents or the Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and, in connection
with any such enforcement or protection, the fees, charges and disbursements of
any other counsel for the Administrative Agent, the Collateral Agent, the Lead
Arranger, the Issuing Bank or any Lender; provided, however, that the Borrower
shall not be obligated to pay for expenses incurred by a Lender in connection
with the assignment of Loans to an assignee Lender (except pursuant to
Section 2.20) or the sale of Loans to a Participant pursuant to Section 10.04.
     1.19 Section 10.19 of the Credit Agreement is amended to read as follows
(with a conforming change to the table of contents of the Credit Agreement):
     10.19 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, BAS, RBS Securities Inc.
and The Bank of Nova Scotia in their capacities as arrangers (for purposes of
this Section 10.19, collectively the “Arrangers”) are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any of the Arrangers has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any of the Arrangers has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent or any of

11



--------------------------------------------------------------------------------



 



the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
     1.20 The Revolving Credit Commitments of each Revolving Lender set forth on
Schedule 2.01 of the Credit Agreement are hereby amended and restated to read as
set forth on Schedule 1 attached hereto, and Schedule 2.01 of the Credit
Agreement shall be deemed amended to reflect such revised Revolving Credit
Commitments.
     1.21 The table set forth in Exhibit C of the Credit Agreement (Form of
Assignment and Assumption) is hereby amended and restated in its entirety to
read as set forth on Exhibit A attached hereto, and Exhibit C of the Credit
Agreement shall be deemed amended to reflect such table.
     Section 2. Increase in Revolving Commitments
     (a) Subject to and upon the terms and conditions herein, each Person with
an Additional Revolving Credit Commitment (as defined below) on the Amendment
No. 2 Effective Date who executes and delivers this Amendment (an “Additional
Revolving Lender”) shall become an Extending Revolving Lender under the Credit
Agreement with respect to its Additional Revolving Credit Commitment and shall
have a Revolving Credit Commitment under the Credit Agreement in the amount of
its Additional Revolving Credit Commitment in addition to any Revolving Credit
Commitment it has prior to the Amendment No. 2 Effective Date. With respect to
each Additional Revolving Lender, the commitment of such Additional Revolving
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans under the Credit Agreement, shall be in an amount set
forth on Schedule 2 to this Amendment (the “Additional Revolving Credit
Commitment”). The aggregate amount of the Additional Revolving Credit
Commitments shall equal $79.0 million. The Additional Revolving Credit
Commitments and Revolving Loans thereunder established pursuant to this Section
shall constitute Revolving Loans and Revolving Credit Commitments under, and
shall be entitled to all the benefits afforded by, the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents.
     (b) On the Amendment No. 2 Effective Date, the Borrower shall repay all
outstanding Revolving Loans out of the proceeds of a new borrowing of Revolving
Loans under the Credit Agreement and each of the Revolving Lenders having a
Revolving Credit Commitment prior to the Amendment No. 2 Effective Date (the
“Pre-Amendment Revolving Lenders”) shall assign to each Additional Revolving
Lender, and each Additional Revolving Lender shall purchase from each
Pre-Amendment Revolving Lender, at the principal amount thereof, such
participation interests in LC Exposure and Swingline Loans outstanding on the
Amendment No. 2 Effective Date as shall be necessary in order that, after giving
effect to all such repayments and reborrowings and assignments and purchases,
such Revolving Loans and participation interests in LC Exposure and Swingline
Loans will be held by Pre-Amendment Revolving Lenders and Additional Revolving
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the Additional Revolving Credit Commitments.
     Section 3. Conditions Precedent to the Effectiveness of this Amendment.
     This Amendment shall become effective as of the date first written above
when, and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 2 Effective Date”) by the Administrative
Agent:
     3.1 Executed Counterparts. The Administrative Agent shall have received
this Amendment, duly executed by the Borrower, the Parent Guarantor, the
Subsidiary Guarantors, the Administrative

12



--------------------------------------------------------------------------------



 



Agent, the Requisite Lenders, each Revolving Lender agreeing to extend its
Revolving Credit Commitment to June 30, 2012 pursuant to the terms hereof and
each Additional Revolving Lender with an Additional Revolving Credit Commitment;
     3.2 Interest. The Borrower shall have paid all accrued and unpaid interest
on the outstanding Revolving Loans of any Revolving Lender to the extent
necessary as a result of the reduced Commitment Percentage of such Revolving
Lender on the Amendment No. 2 Effective Date, in each case to, but not
including, the Amendment No. 2 Effective Date;
     3.3 Corporate and Other Proceedings. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent;
     3.4 No Default or Event of Default. After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing;
     3.5 Fees and Expenses. The Borrower shall have delivered, by wire transfer
of immediately available funds, (a) to Banc of America Securities LLC (“BAS”)
(i) for the account of each Lender consenting to this Amendment, an amendment
fee in an amount equal to 0.25% of the aggregate principal amount of the
Commitments held by such consenting Lenders, which fee shall be earned and
payable on the Amendment No. 2 Effective Date and (ii) for the account of each
Extending Revolving Lender, an extension fee in an amount as agreed and owing to
such Extending Revolving Lenders, which fee shall be earned and payable on the
Amendment No. 2 Effective Date, (b) to BAS and Bank of America, payment for all
reasonable out-of-pocket fees and expenses (including reasonable fees and
expenses of Moore & Van Allen, PLLC) invoiced prior to the Amendment No. 2.
Effective Date and due pursuant to Section 5, (c) to CNAI, all reasonable
out-of-pocket fees and expenses (including reasonable fees and expenses of
Cahill Gordon & Reindel LLP) invoiced prior to the Amendment No. 2 Effective
Date, and (d) to each respective party, any other fees owing to BAS, RBS
Securities Inc. and The Bank of Nova Scotia, in their capacities as joint lead
arrangers (collectively, the “Joint Lead Arrangers”) or Bank of America, in its
capacity as Administrative Agent.
     3.6 Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Fulbright & Jaworski L.L.P., counsel to the Borrower,
and (ii) such other opinions of counsel to the Borrower as may be reasonably
requested by the Administrative Agent or its counsel.
     3.7 Mortgages. (i) With respect to each Mortgage encumbering Mortgaged
Property, an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent.
     (ii) With respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
as expressly permitted by Section 6.02 of the Credit Agreement or by the
Collateral Agent, and such Mortgage Policy shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent.

13



--------------------------------------------------------------------------------



 



     (iii) With respect to each Mortgage Amendment, opinions of local counsel to
the Loan Parties, which opinions (a) shall be addressed to each Agent and each
of the Lenders and be dated the Amendment No. 2 Effective Date, (b) shall cover
the enforceability of the respective Mortgage as amended by the Mortgage
Amendment and such other matters incident to the transactions contemplated
herein as the Agents may reasonably request and (c) shall be in form and
substance reasonably satisfactory to the Agents.
     Section 4. Representations and Warranties
     On and as of the Amendment No. 2 Effective Date, after giving effect to
this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:
     4.1 this Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms and constitutes the legal, valid
and binding obligation of the Borrower and each Guarantor enforceable against
the Borrower and each Guarantor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally;
     4.2 each of the representations and warranties contained in Article III of
the Credit Agreement and in each other Loan Document is true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date);
     4.3 no Default or Event of Default has occurred and is continuing; and
     4.4 after giving effect to this Amendment, neither the modification of the
Credit Agreement affected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or
(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens, other than the Mortgage Amendments.
     Section 5. Fees and Expenses
     The Borrower agrees to pay promptly (and in any event on the Amendment
No. 2 Effective Date) after presentation of an invoice therefor all reasonable
out-of-pocket fees and expenses of the Joint Lead Arrangers (including the
reasonable fees and out-of-pocket expenses of Moore & Van Allen, PLLC, as
counsel to the Joint Lead Arrangers) in connection with the preparation,
negotiation, execution and delivery of this Amendment.
     Section 6. Reference to the Effect on the Loan Documents
     6.1 As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like

14



--------------------------------------------------------------------------------



 



“thereunder”, “thereof’ and words of like import), shall mean and be a reference
to the Credit Agreement, as amended hereby, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument. Each of
the table of contents and lists of Exhibits and Schedules of the Credit
Agreement shall be amended to reflect the changes made in this Amendment as of
the Amendment No. 2 Effective Date.
     6.2 Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
     6.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, Lead Arranger or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.
     6.4 This Amendment is a Loan Document.
     Section 7. Execution in Counterparts
     This Amendment may be executed by the parties hereto in several
counterparts (including by facsimile), each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     Section 8. Governing Law
     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
     Section 9. Headings
     The various headings of this Amendment are inserted for convenience only
and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.
     Section 10. Notices
     All communications and notices hereunder shall be given as provided in the
Credit Agreement.
     Section 11. Severability
     The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
     Section 12. Successors
     The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

15



--------------------------------------------------------------------------------



 



     Section 13. Cross-References
     References in this Amendment to any Section are, unless otherwise specified
or otherwise required by the context, to such Section of this Amendment.
     Section 14. Affirmations
     14.1 Each Loan Party signatory hereto hereby (a) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) executed by the undersigned and (b) acknowledges, renews and extends
its continued liability under all such Loan Documents and agrees such Loan
Documents remain in full force and effect, in each case, as modified by this
Amendment.
     14.2 Each Loan Party signatory hereto hereby reaffirms, as of the Amendment
No. 2 Effective Date, (a) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated thereby, and (b) its guarantee of payment of the
Obligations (including, without limitation, all Obligations related to the
Additional Revolving Credit Commitments) pursuant to the Guarantee and the Lien
on the Collateral securing payment of the Obligations (including, without
limitation, all Obligations relating to the Additional Revolving Credit
Commitments) pursuant to the Security Documents.
     14.3 Each Loan Party signatory hereto hereby certifies that, as of the date
hereof (both before and after giving effect to the occurrence of the Amendment
No. 2 Effective Date), the representations and warranties made by it contained
in the Loan Documents to which it is a party are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).
     14.4 Each Loan Party signatory hereto hereby acknowledges and agrees that
the acceptance by the Administrative Agent, each Lender and each other Agent of
this document shall not be construed in any manner to establish any course of
dealing on any Agent’s or Lender’s part, including the providing of any notice
or the requesting of any acknowledgment not otherwise expressly provided for in
any Loan Document with respect to any future amendment, waiver, supplement or
other modification to any Loan Document or any arrangement contemplated by any
Loan Document.
     14.5 Each Loan Party signatory hereto hereby represents and warrants that,
immediately after giving effect to this Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable), to which it is a party
continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).
     Section 15. Successor Administrative Agent and Collateral Agent
     15.1 Effective as of the Amendment No. 2 Effective Date, CNAI has resigned
as Administrative Agent and Collateral Agent under the Loan Documents pursuant
to that certain Successor Agent Agreement among CNAI, Bank of America and the
Borrower dated as of the date hereof, and Bank

16



--------------------------------------------------------------------------------



 



of America has agreed to be appointed as successor Administrative Agent and
Collateral Agent under the Loan Documents, in each case in accordance with
Section 8.01 of the Credit Agreement.
     15.2 Each of the parties hereto hereby (a) acknowledges the resignation of
CNAI as Administrative Agent and Collateral Agent under the Loan Documents,
(b) waives any requirement under the Credit Agreement (including, without
limitation, Section 8.01 of the Credit Agreement) that CNAI must provide prior
written notice prior to its resignation as Administrative Agent or Collateral
Agent and (c) agrees that CNAI’s resignation is effective as of the Amendment
No. 2 Effective Date. In furtherance of the foregoing, all references to CNAI in
its capacity as the Administrative Agent or Collateral Agent in the Credit
Agreement and the other Loan Documents are hereby amended to reference Bank of
America as the Administrative Agent and Collateral Agent thereunder.
     15.3 Effective as of the Amendment No. 2 Effective Date, each of the
undersigned Lenders hereby (a) appoints Bank of America as successor
Administrative Agent and Collateral Agent under the Loan Documents, and
(b) acknowledges and agrees that Bank of America, in its capacity as successor
Administrative Agent and Collateral Agent under the Loan Documents, is the
beneficiary of Section 8.01 of the Credit Agreement and all other
indemnification and exculpatory provisions of the Loan Documents applicable to
the Administrative Agent and the Collateral Agent; provided, that under no
circumstances does Bank of America assume, nor shall Bank of America be deemed
to assume or be responsible for any obligations of the Administrative Agent or
Collateral Agent under or pursuant to any Loan Document arising prior to the
Amendment No. 2 Effective Date.
Notwithstanding the foregoing, it is understood and agreed that (i) the
provisions of Article VIII and Section 10.05 of the Credit Agreement (as in
effect prior to the Amendment No. 2 Effective Date) shall continue in effect for
the benefit of CNAI in respect of any action taken or omitted to be taken by it
while it was acting as Administrative Agent or Collateral Agent under the Credit
Agreement and (ii) CNAI shall be an express third party beneficiary of this
Section 15 of the Amendment.
[SIGNATURE PAGES FOLLOW]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

                  SPIRIT AEROSYSTEMS, INC.    
 
           
 
  By:
Name:   /s/ Andrew Shact
 
Andrew Shact    
 
  Title:   Vice President of Tax    
 
                SPIRIT AEROSYSTEMS HOLDINGS, INC.    
 
           
 
  By:
Name:   /s/ Andrew Shact
 
Andrew Shact    
 
  Title:   Vice President of Tax    
 
                SPIRIT AEROSYSTEMS INTERNATIONAL
HOLDINGS, INC.    
 
           
 
  By:
Name:   /s/ Andrew Shact
 
Andrew Shact    
 
  Title:   Vice President of Tax    
 
                SPIRIT AEROSYSTEMS FINANCE, INC.    
 
           
 
  By:
Name:   /s/ Ulrich Schmidt
 
Ulrich Schmidt    
 
  Title:   Chief Financial Officer    
 
                SPIRIT AEROSYSTEMS INVESTCO, LLC    
 
           
 
  By:
Name:   /s/ Joseph T. Boyle
 
Joseph T. Boyle    
 
  Title:   Assistant Secretary    
 
                SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.    
 
           
 
  By:
Name:   /s/ Andrew Shact
 
Andrew Shact    
 
  Title:   President    
 
                SPIRIT AEROSYSTEMS OPERATIONS
INTERNATIONAL, INC.    
 
           
 
  By:
Name:   /s/ Andrew Shact
 
Andrew Shact    
 
  Title:   President    

AMENDMENT NO. 2
SPIRIT AEROSYSTEMS, INC.

 



--------------------------------------------------------------------------------



 



                  Bank of America, N.A.,           As Administrative Agent and
Collateral Agent    
 
           
 
  By:
Name:   /s/ Robert Rittelmeyer
 
Robert Rittelmeyer    
 
  Title:   Vice President    

AMENDMENT NO. 2
SPIRIT AEROSYSTEMS, INC.

 



--------------------------------------------------------------------------------



 



         
 
   
 
   As a Lender ,   

             
 
  By:
Name:    
 
   
 
  Title:        

AMENDMENT NO. 2
SPIRIT AEROSYSTEMS, INC.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Revolving Credit Commitments

                                              Revolving Credit          
Revolving Credit             Commitments through   Commitment   Commitments
through   Commitment   Total Commitment Lenders   June 30, 2010   Percentage  
June 30, 2012   Percentage   Percentage
BANK OF AMERICA, N.A.
  $ 40,000,000.00       5.486968450 %   $ 40,000,000.00       9.784735812 %    
5.486968450 %
CITICORP NORTH AMERICA, INC.
  $ 40,000,000.00       5.486968450 %     —       0.000000000 %     5.486968450
%
THE BANK OF NOVA SCOTIA
  $ 50,000,000.00       6.858710562 %   $ 50,000,000.00       12.230919765 %    
6.858710562 %
ROYAL BANK OF SCOTLAND
  $ 50,000,000.00       6.858710562 %   $ 50,000,000.00       12.230919765 %    
6.858710562 %
THE BANK OF NEW YORK MELLON
  $ 35,000,000.00       4.801097394 %   $ 25,000,000.00       6.115459883 %    
4.801097394 %
MORGAN STANLEY BANK, N.A.
  $ 35,000,000.00       4.801097394 %   $ 20,300,000.00       4.965753425 %    
4.801097394 %
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC
  $ 31,000,000.00       4.252400549 %     —       0.000000000 %     4.252400549
%
THE BANK OF TOKYO-MITSUBISHI UFJ LTD.
  $ 30,000,000.00       4.115226337 %   $ 30,000,000.00       7.338551859 %    
4.115226337 %
BNP PARIBAS
  $ 30,000,000.00       4.115226337 %     —       0.000000000 %     4.115226337
%
GENERAL ELECTRIC CAPITAL CORPORATION
  $ 30,000,000.00       4.115226337 %     —       0.000000000 %     4.115226337
%
COMPASS BANK
  $ 29,500,000.00       4.046639232 %   $ 29,500,000.00       7.216242661 %    
4.046639232 %
ROYAL BANK OF CANADA
  $ 29,000,000.00       3.978052126 %   $ 15,000,000.00       3.669275930 %    
3.978052126 %
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
  $ 25,000,000.00       3.429355281 %   $ 15,000,000.00       3.669275930 %    
3.429355281 %
EXPORT DEVELOPMENT CANADA
  $ 21,000,000.00       2.880658436 %   $ 21,000,000.00       5.136986301 %    
2.880658436 %
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 20,000,000.00       2.743484225 %   $ 20,000,000.00       4.892367906 %    
2.743484225 %
KEYBANK NATIONAL ASSOCIATION
  $ 20,000,000.00       2.743484225 %     —       0.000000000 %     2.743484225
%
COMERICA BANK
  $ 18,000,000.00       2.469135802 %   $ 18,000,000.00       4.403131115 %    
2.469135802 %
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 17,000,000.00       2.331961591 %     —       0.000000000 %     2.331961591
%
KBC BANK N.V.
  $ 15,000,000.00       2.057613169 %     —       0.000000000 %     2.057613169
%
LANDESBANK BADEN-WÜRTTEMBERG (LBBW)
  $ 15,000,000.00       2.057613169 %     —       0.000000000 %     2.057613169
%
US BANK NATIONAL ASSOCIATION
  $ 15,000,000.00       2.057613169 %   $ 15,000,000.00       3.669275930 %    
2.057613169 %
BARCLAYS BANK PLC
  $ 15,000,000.00       2.057613169 %   $ 15,000,000.00       3.669275930 %    
2.057613169 %
NATIONWIDE LIFE INSURANCE COMPANY
  $ 13,000,000.00       1.783264746 %     —       0.000000000 %     1.783264746
%
METROPOLITAN LIFE INSURANCE COMPANY OF CONNECTICUT
  $ 12,500,000.00       1.714677641 %     —       0.000000000 %     1.714677641
%
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 10,000,000.00       1.371742113 %   $ 10,000,000.00       2.446183953 %    
1.371742113 %
IBM CREDIT LLC
  $ 10,000,000.00       1.371742113 %     —       0.000000000 %     1.371742113
%
JPMORGAN CHASE BANK, N.A.
  $ 10,000,000.00       1.371742113 %     —       0.000000000 %     1.371742113
%
MERRILL LYNCH CAPITAL CORP
  $ 10,000,000.00       1.371742113 %   $ 10,000,000.00       2.446183953 %    
1.371742113 %
THE NORTHERN TRUST COMPANY
  $ 10,000,000.00       1.371742113 %   $ 10,000,000.00       2.446183953 %    
1.371742113 %
SUMITOMO MITSUI BANKING CORPORATION
  $ 10,000,000.00       1.371742113 %   $ 10,000,000.00       2.446183953 %    
1.371742113 %
MEGA INTERNATIONAL COMMERCIAL BANK, SILICON VALLEY BRANCH
  $ 8,000,000.00       1.097393690 %     —       0.000000000 %     1.097393690 %
NATIXIS
  $ 6,000,000.00       0.823045268 %     —       0.000000000 %     0.823045268 %
STATE BANK OF INDIA
  $ 5,000,000.00       0.685871056 %   $ 5,000,000.00       1.223091977 %    
0.685871056 %
JEFFERIES FINANCE LLC
  $ 3,500,000.00       0.480109739 %     —       0.000000000 %     0.480109739 %
BAKER STREET FUNDING CLO 2005-I LTD.
  $ 3,000,000.00       0.411522634 %     —       0.000000000 %     0.411522634 %
C.I.T. LEASING CORPORATION
  $ 3,000,000.00       0.411522634 %     —       0.000000000 %     0.411522634 %
LOAN FUNDING XIII
  $ 2,500,000.00       0.342935528 %     —       0.000000000 %     0.342935528 %
NATIONWIDE MUTUAL INSURANCE COMPANY
  $ 2,000,000.00       0.274348423 %     —       0.000000000 %     0.274348423 %
 
  $ 729,000,000.00       100.000000000 %   $ 408,800,000.00       100.000000000
%     100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
ADDITIONAL REVOLVING COMMITMENTS

              Additional     Revolving     Credit Lenders   Commitments
BBVA Compass Bank
  $ 29,500,000.00  
Barclays
  $ 15,000,000.00  
Royal Bank of Scotland
  $ 15,000,000.00  
The Bank of Nova Scotia
  $ 14,500,000.00  
State Bank of India
  $ 5,000,000.00  
Total:
  $ 79,000,000.00  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Table to Amend and Restate the Table Set Forth in Exhibit C of the
Credit Agreement (Form of Assignment and Acceptance)

                              Percentage Assigned of such              
aggregate Revolving Credit               Commitments (set forth, to at least    
          8 decimals, as a percentage of the               aggregate Revolving
Credit       Principal Amount     Commitments of all Lenders   Class of Interest
  Assigned     thereunder)  
Revolving Credit Commitment with a Revolving Credit Maturity Date of [June 30,
2010]
[June 30, 2012]:
  $         %  
 
               
Revolving Loans with a Revolving Credit Maturity Date of [June 30, 2010] [June
30, 2012]:
               
 
               
Term B-1 Loans:
               

 